SUAREZ, C.J.
Lowe’s Home Centers, Inc. petitions for writ of certiorari, seeking to quash the trial court’s grant of the Plaintiffs, Orlando Duque’s, motion for rehearing and clarification of the summary judgment order in Lowe’s favor, and the trial court’s subsequent vacation -of its summary judgment order and setting the cause for trial. We deny the petition. The trial court’s order is not a departure from the essential requirements of law for which there is no adequate remedy on appeal.
Petition denied.